DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
3.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation a detection unit of the first and second signal and the specified detection unit is unclear. The specification describes a detection unit is several places with different definitions. First, in the Applicant’s originally filed specification in paragraph 48, the detection unit is defined as a wavenumber. Second, in paragraph 49, the detection unit is the range sandwiched between two equiphase lines in the reflective scale 1. As well as, in paragraph 59, the phase difference signal changes from 0 degrees to 360 degrees is one detection unit. So, it is unclear which definition is defining the detection unit in claims 1, 5 and 7. 

The claim also fails in clearly defining the areas, the boundary and the detection units. The claim makes these limitations seem to be arbitrary in how they relate to the first signal and second signals. Another issue is early in the claim there is one detection unit for the first signal and one detection unit for the second signal, but later it appears as if there are now multiple detection units in each signal. It is unclear if there are multiple detection units in each first and second signal. 
The Examiner suggest more clearly defining detection units, the boundary and the areas with respect to the first and second signals to reflect more clearly what is in the specification. Also, clearly distinguish different detection units from each other, 
For Examining purposes the claim will be understood with the broadest reasonable interpretation of the limitations as they are currently written. 
In regards to claims 5 and 6, these claims have the same issues as claim 1 since they pretty much include same limitations.
Claims 2-4 and 7 are rejected because of their dependency on claims 1 and 6 respectively.
In regards to claim 2, as stated in the rejection for claims 1, 5 and 6, the limitation of detection unit is unclear in how it is being defined in the claim since there are several ways the specification defines a detection unit. Since, it is unclear what a detection unit is, then it is hard to compare the size of an area with the size of the detection unit. It is also unclear how an area is defined within the bounds of the claim language. It seems to be an arbitrary limitation. Please correct and clarify.
In regards to claim 3, the limitation “comparing the code with a predetermined code” is unclear. According to the specification in figure 10, paragraphs 63-68, the code is the predetermined code, which is dependent upon the area that has been determined, see rejection above for Examiner’s understanding. Also, the specified detection unit in figure 10 from the Examiner’s understanding is the second signal detection unit (second signal is thetaW and wavenumber Nw). Where the second specified detection unit is determined on the first signal detection unit (Nx wavenumber) being compared to a predetermined value/code. The predetermined value/code is 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (JP H0526658A).
Re claims 1, 5 and 6: Sano teaches an apparatus and method (fig. 1-4) comprising: an absolute position detection apparatus (fig. 1-4); and a moveable member (10) whose absolute position is detected by the absolute position detection apparatus (fig. 1-4), wherein the absolute position detection apparatus includes: a scale (12 and 14 - Desc. [0061]) with a periodic pattern (two periodic patterns 12 and 14 -Desc. [0062]), a sensor (20) configured to output a detection signal corresponding to the periodic pattern according to a relative movement between the scale (12/14/10) and the sensor (Detection head 20 with magnetic heads 22a and 22b for reading the magnetic scale, and optical head 24 for reading gray code 18 -Desc. [0065]), and a calculator (26/28/30/32/34/36) configured to generate, based on the detection signal, a first signal having a detection unit as a first relative movement amount between the scale and the sensor, and a second signal having a detection unit as a second relative 
Re claim 2: Sano teaches the absolute position detection apparatus, wherein each of the plurality of areas is shorter than the detection unit of the first signal in a direction of the relative movement (See fig. 3C, 3D and 3E, Lambda a and Lambda b smaller than Lambda c which is detection unit).
.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP H0526658A) in view of Holzapfel et al. (US 5883298).
Re claim 3: Sano teaches wherein the calculator is configured to specify a detection unit, to be used to calculate the absolute position, in the first signal based on a code of each detection unit of the second signal in an area, that includes the boundary, of the plurality of areas (Each detection unit, i.e. pitch lambda c, corresponds to binary code, e.g. 00000, 00001, 00011, 00010 of the Gray Code - Desc. [0063], Fig. 3F. Hence, the detection unit is specified by said Gray Code), but does not specifically teach based on comparing. Holzapfel teaches comparing a determined signal with a predetermined value/code in order to determine absolute position (col. 7, lines 48-67 and col. 8, lines 1-6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to compare the detection unit of Sano with a predetermined . 

8.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP H0526658A) in view of Shigeta (US 20150130931).
Re claim 7: Sano teaches the method being done by way of circuitry (26/28/30/32/34/36) (see fig. 2), but does not specifically teach a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute an absolute position detection method defined in claim 6. Shigeta teaches a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute an absolute position detection method (paragraph 168, abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute an absolute position detection method similar to Shigeta with the method of Sano in order to process the signals more efficiently and store the outputs providing for more efficient absolute position detection apparatus. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878